FILED
                            NOT FOR PUBLICATION                             NOV 17 2009

                     UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS



                            FOR THE NINTH CIRCUIT



MATTHEW MCCALLUM,                                 No. 08-35877

              Plaintiff - Appellant,              D.C. No. 3:06-cv-01834-ST

       v.
                                                  MEMORANDUM *
BOISE CASCADE LLC, a Delaware
corporation,

              Defendant - Appellee.

                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                      Argued and Submitted November 4, 2009
                                 Portland, Oregon

Before: KOZINSKI, Chief Judge, FISHER and PAEZ, Circuit Judges.

      Matthew McCallum appeals the district court’s summary judgment in favor

of the defendant Boise Cascade, LLC (Boise). We have jurisdiction under 28

U.S.C. § 1291, and we affirm the district court in all respects.

      1. McCallum’s claims under the Americans with Disabilities Act other than

the discriminatory discharge were not administratively exhausted. See Josephs v.


        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Pacific Bell, 443 F.3d 1050, 1061 (9th Cir. 2005). The charge he filed with the

Bureau of Labor and Industries and Equal Employment Opportunity Commission

failed to plead the operative facts necessary to support an investigation of his other

allegations. See Vasquez v. County of Los Angeles, 349 F.3d 634, 645 & n.39 (9th

Cir. 2003).

      2. McCallum raised no genuine issue of material fact as to whether Boise

“regarded” him as disabled under 42 U.S.C. § 12102(2)(c) and Or. Rev. Stat.

§ 659A.100(2)(c). Even assuming he did, he offered no evidence to show that

Boise regarded his impairment as long term. See Sanders v. Arneson Prods., Inc.,

91 F.3d 1351, 1354 (9th Cir. 1996); see also 29 C.F.R. pt. 1630, app. § 1630.2(j).

      3. McCallum raised no genuine issue of material fact as to his retaliation

claims brought under Or. Rev. Stat. § 654.062 and Oregon common law. Even

assuming he established a prima facie case of retaliation for his safety complaints,

he failed to rebut the legitimate, nonretaliatory reasons offered by Boise as being

pretextual. See Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1093 (9th

Cir. 2001).

      AFFIRMED.




                                           2